United States Court of Appeals
                         FOR THE EIGHTH CIRCUIT
                                 ___________

                                 No. 02-3566
                                 ___________

Walter Lee Walton,                      *
                                        *
             Appellant,                 *
                                        *
Joe Campbell,                           *
                                        *
             Plaintiff,                 *
                                        * Appeal from the United States
      v.                                * District Court for the Eastern
                                        * District of Arkansas.
Rick Toney, Warden, Varner Super        *
Max, ADC; Ray Hobbs, Deputy Chief * [UNPUBLISHED]
Director, Arkansas Department of        *
Correction; J. T. Banks, Assistant      *
Warden, Varner Super Max, ADC;          *
R. Dobbs, Deputy Chief Director,        *
ADC, Central Office; Curl, Sergeant, *
Classification Varner Super Max;        *
A. Jones, Treatment Coordinator         *
ADC, Varner Super Max; F. Allen,        *
Education Coordinator ADC,              *
Varner Super Max; E. Scott,             *
Classification ADC, Varner Super Max, *
                                        *
             Appellees.                 *
                                   ___________

                        Submitted: March 6, 2003
                            Filed: March 11, 2003
                                 ___________
Before HANSEN, Chief Judge, MELLOY, and SMITH, Circuit Judges.
                             ___________

PER CURIAM.

      Walter Walton appeals the district court’s1 dismissal of his 42 U.S.C. § 1983
complaint. Having carefully reviewed the record, we conclude that dismissal was
proper for the reasons explained by the district court: Walton’s due process claim is
barred by Sandin v. Connor, 515 U.S. 472 (1995).

     Accordingly, we affirm. See 8th Cir. R. 47B. We also deny Walton’s pending
motion.

      A true copy.

             Attest:

                     CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




      1
       The Honorable James M. Moody, United States District Judge for the Eastern
District of Arkansas, adopting the report and recommendations of the Honorable H.
David Young, United States Magistrate Judge for the Eastern District of Arkansas.

                                         -2-